UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 December 20, 2007 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): c Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) c Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) c Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) c Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 2.02. Results of Operations and Financial Condition. On December 20, 2007, Micron Technology, Inc. announced its financial results for the quarter ended November 29, 2007.The full text of the press release issued in connection with the announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 2.05. Costs Associated with Exit or Disposal Activities. The Company is pursuing a number of initiatives beginning in the fourth quarter of fiscal 2007 to drive greater cost efficiencies and revenue growth across its operations.These initiatives include workforce reductions in certain areas of the Company as the Company’s business is realigned.Additional initiatives include establishing certain operations closer in location to the Company’s global customers, evaluating functions more efficiently performed through partnerships or other outside relationships and reducing the Company’s overhead costs to meet or exceed industry benchmarks. During the first quarter of fiscal 2008 and the fourth quarter of fiscal 2007, the Company recorded restructure charges of $13 million and $19 million, respectively, consisting primarily of employee severance and related costs resulting from a reduction in the Company’s workforce. In addition, in the first quarter of fiscal 2008, the Company recorded a charge to write down to their estimated fair values certain facilities expected to be sold.The Company anticipates that it will incur some level of restructure charges through the end of fiscal 2008 as it continues to implement these initiatives, but is currently unable to estimate the aggregate amount of the charges. This Current Report on Form 8-K contains forward-looking statements regarding future restructure charges. Actual events or results may differ materially from those contained in the forward-looking statements. Please refer to the documents the Company files on a consolidated basis from time to time with the Securities and Exchange Commission, specifically the Company's most recent Form 10-K and Form 10-Q. These documents contain and identify important factors that could cause the actual results for the Company on a consolidated basis to differ materially from those contained in our forward-looking statements (see Certain Factors). Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this report to conform to actual results. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed herewith: Exhibit No. Description 99.1 Press Release issued on December 20, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: December 20, 2007 By: /s/ Roderic W. Lewis Name: Roderic W. Lewic Title: Vice President of Legal Affairs, General Counsel and Corporate Secretary INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM 8-K DATED DECEMBER 20, 2007 Exhibit Description 99.1 Press Release issued on December 20, 2007
